Citation Nr: 0837783	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-41 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of pension benefits in the amount of $16,578.00 
was timely submitted.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1953 to January 1960.  This matter is before the Board on 
appeal from a May 2004 decision of the Committee on Waivers 
and Compromises (Committee) at the St. Paul, Minnesota 
Department of Veterans Affairs (VA) Regional Office (RO), 
finding the veteran owed $16,578.00 in overpayment of pension 
benefits.  The veterans claims file is now in the 
jurisdiction of the Los Angeles, California RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. On July 24, 2003, the veteran was notified that she had an 
outstanding debt in the amount of $16,578.00 resulting from 
an overpayment of VA pension benefits; notification of the 
indebtedness was sent to her correct address of record; she 
was advised that she could seek a waiver of the overpayment 
and of her procedural and appellate rights.

2. The veteran's request for a waiver of recovery of the 
overpayment was received by the RO in March 2004.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of pension benefits was not timely.  38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2008); 38 C.F.R. § 1.963 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, does not apply to cases 
involving the waiver of recovery of overpayment claims.  
Therefore, the VCAA and its implementing regulations do not 
apply in this matter.  Additionally, the disposition of this 
case is based on the operation of law.  The Court has held 
that the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  Nevertheless, it is notable that the August 
2004 statement of the case explained the relevant law and the 
reasons why the veteran's appeal was denied.

B.	Legal Criteria, Factual Background, and Analysis

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q).  The Court has held that in the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  
The Court specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Historically, in November 2000, the RO notified the veteran 
that she had been awarded VA pension benefits and an 
additional monthly amount for aid and attendance, effective 
July 2000.  She was advised that the rate of her pension was 
based on her countable income from earnings, Social Security 
Administration (SSA) benefits, retirement benefits, and other 
sources.  The award letter included notice that the veteran 
was responsible for notifying VA immediately of any changes 
in her income, in the number or status of her dependants, if 
her net worth increased, or if she moved. 

March 2003 correspondence from the RO informed the veteran 
that VA had received information from the SSA that her rate 
of SSA payments had increased and that her countable income 
exceeded the maximum income level for a veteran with no 
dependents receiving aid and attendance.  The veteran had not 
reported these additional SSA benefits to VA.  The 
correspondence further informed her of the amounts of the 
reported SSA benefits; asked her to respond within 60 days if 
the reported rates were incorrect; proposed that the 
veteran's VA benefit payments be stopped effective January 1, 
2002; and told her the adjustment would result in an 
overpayment of VA pension benefits that had been paid to her.  
The veteran did not respond to the March 2003 letter.  

A June 2004 Certification of First Demand Letter certifies 
that correspondence dated July 24, 2003 notified the veteran 
that the amount of the overpayment of VA pension benefits was 
$16,578.00.  She was also provided notice of her right to 
dispute the debt and to request waiver of recovery of the 
debt.  The debt notification letter was sent to the veteran's 
address of record and it was not returned by the postal 
authorities as undeliverable.  A handwritten note on the June 
2004 certificate states that $200 was paid to reduce the 
debt.

The first written notice from the veteran indicating that she 
sought a waiver of overpayment for the debt is VA Form 21-
4138 dated March 23, 2004, received by the RO on March 31, 
2004.  

In May 2004, the Committee denied the veteran's request for 
waiver of recovery of the overpayment, finding that it was 
not timely inasmuch as the March 2004 waiver request was made 
more than 180 days after the July 24, 2003 RO correspondence 
that notified her of the overpayment of VA pension benefits.  

There is no evidence of a delay in the veteran's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing due to VA or postal authority error or 
due to other circumstances beyond her control.  In her 
December 2004 VA Form 9, Substantive Appeal, the veteran 
alleged that in August 2003 she initially tried to get help 
regarding her overpayment from a government service 
organization.  She states she was given the runaround by the 
counselor assigned to her and that when she was assigned a 
new counselor, the time limit had expired to submit a waiver 
request.  This argument does not present a situation that 
would have extended the 180-day time limit and does not show 
that she did not have notice of the 180-day time limit.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting 
appellant's argument that she was prevented from filing a 
timely claim because of advice from a local veterans' service 
office); see also Townsend v. Brown, 9 Vet. App. 258, 260 
(1996) (finding that a Notice of Appeal to the Court was 
untimely and that it was irrelevant that the appellant had 
relied on advice from a local veterans service office 
regarding the time limit for filing a Notice of Appeal).  
Rather, this argument shows that the veteran had notice of 
the indebtedness as she sought help to address the issue.

Thus, the Board finds that the veteran received proper 
notification of the overpayment indebtedness and her right to 
request a waiver of recovery of the debt at her address of 
record; that the 180-day time limit to request waiver was 
triggered on July 24, 2003; and that, hence, her ultimate 
request for waiver in March 2004 was not timely filed.  The 
record shows no correspondence from the veteran that can be 
construed as a request for waiver within the 180 days after 
the debt notification letter.

In September 2008 written argument, the veteran's 
representative argued that the veteran's statement in her 
March 2004 request for waiver that she "was not aware" that 
she needed to report additional SSA income could be liberally 
construed as disputing the validity of the debt.  As a 
result, VA had improperly decided the question of timeliness 
of the veteran's waiver request, because it needed to 
consider the question of the debt's validity and there is no 
time limit for disputing the whether the debt was properly 
created.  See 38 C.F.R. § 1.911(c).  However, even a liberal 
construction of the veteran's statements in her March 2004 
request for waiver and in other submissions in support of her 
claim does not support that she contested the validity of the 
debt's creation.  She has not alleged that the amount of the 
debt is incorrect, that she was not receiving additional SSA 
income, that VA was solely responsible for creating the 
overpayment, or any other argument related to proper creation 
of the debt.  Her statements speak directly to the elements 
under the standard of equity and good conscience used to 
determine whether a waiver of overpayment is appropriate.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  Specifically, 
these statements address the fault of the debtor and the 
balancing of faults required in determining whether recovery 
of the overpayment would be against equity and good 
conscience.  Id.  Hence, her statements, even when liberally 
construed, do not argue that the creation of the debt was 
improper.  It was not inappropriate for the RO to address the 
question of timeliness of the waiver request as the debt's 
validity had not been raised as an issue that needed to be 
adjudicated. 

A preponderance of the evidence is against a finding that 
there was a delay in receipt of the notification of 
indebtedness or that the veteran submitted a waiver request 
180 days from July 24, 2003; hence, the claim must be denied.



ORDER

The appeal to establish that a request for waiver of recovery 
of an overpayment of VA pension benefits was timely submitted 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


